UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2012 Courtney R. Taylor Short-Term Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Short-Term Bond Fund of America® [photo of aswan sitting on top of a pile of grass] Seeking current income, while endeavoring to preserve capital Annual report for the year ended August 31, 2012 Short-Term Bond Fund of America seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SMthe American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years Lifetime (since 10/2/06) Reflecting 2.50% maximum sales charge –1.48 % % % The total annual fund operating expense ratio is 0.60% for Class A shares as of the prospectus dated November 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers and/or expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of September 30, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.09%. The fund’s 12-month distribution rate for Class A shares as of that date was 0.93%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 5. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: A broad rally across bond market sectors during Short-Term Bond Fund of America’s past fiscal year was particularly beneficial for the returns of bonds with longer maturities and greater credit risk. Against this backdrop, the fund — which invests primarily in high-quality debt securities with an average maturity of less than three years — generated a total return of 0.87% for the 12 months ended August 31, 2012. The unmanaged Barclays U.S. Government/Credit 1–3 Years ex BBB Index, a broad measure of the market in which the fund invests, gained 0.90% over the same period. This index is unmanaged and its results therefore do not include expenses. Meanwhile, the Lipper Short Investment Grade Debt Funds Average gained 2.75%. This peer group measure includes funds that — unlike this fund — invest in relatively risky longer term bonds, as well as below-investment-grade ones, rated Ba/BB and below. Results for longer time periods are shown in the table below. Our conservative investment approach endeavors to offer investors a measure of stability — providing some income while also seeking to preserve their initial investment (see sidebar on page 3). Over the 12-month period, the fund’s share price declined 1 cent to $10.10, and investors who reinvested dividends or took their dividends in cash received an equal income return of 0.97%. Economic and market overview Despite some encouraging data, the U.S. economic recovery appeared fragile. In particular, the stubbornly high U.S. unemployment rate cast a shadow over notable economic bright spots such as the apparent beginnings of a sustainable recovery in housing market prices and the easing of household debt relative to income. [Begin Sidebar] Results at a glance For periods ended August 31, 2012, with dividends reinvested Total returns Average annual total returns 1 year 3 years 5 years Lifetime (since 10/2/06) Short-Term Bond Fund of America (Class A shares) % Barclays U.S. Government/ Credit 1–3 Years ex BBB Index* Lipper Short Investment Grade Debt Funds Average *The index is unmanaged and, therefore, has no expenses. [End Sidebar] [photo of aswan sitting on top of a pile of grass] [Begin Sidebar] In this report Contents 1 Letter to investors 4 The value of a long-term perspective 6 Summary investment portfolio 10 Financial statements 27 Board of trustees and other officers [End Sidebar] [photo of a swan and 3 cygnets in a pond - tall grass in the background] Elsewhere, several European countries slid into recession and the sovereign debt crisis in Europe dragged on despite the efforts of authorities; the pace of economic growth in China, India and some other key economies decelerated. Amid global uncertainty, yields (which move inversely to prices) for shorter maturity U.S. Treasuries ended the period close to where they started. Despite low yields, investor appetite for shorter term Treasuries was apparent. For example, the Treasury Department’s first debt auction of 2012 resulted in record demand for three-year notes, with prospective buyers seeking to purchase 3.73 times the dollar amount of Treasuries that were actually auctioned. At an auction in July 2012, demand was sufficient to drive the offering yield for two-year notes down to just 0.22% — a record low. The Federal Reserve announcement in January 2012 that it could keep the official interest rate unchanged until 2014 spurred some investors to seek yield outside of Treasuries. U.S. mortgage-related and corporate bonds benefited. Solid returns were evident in several sectors, including financials and utilities. Inside the portfolio Over the 12-month period, the portfolio’s holdings of Treasuries and other U.S. government obligations declined from 37.6% to 28.6%. With shorter term Treasuries yielding close to zero and official interest rate policy making this likely to persist for a while, the fund’s portfolio counselors (David Hoag and John Queen) found attractive investment opportunities in other sectors. The fund’s investments in securities issued by federal agencies increased from 24.8% to 36.7% over the period. Our mortgage-related investments in this sector focused on agency pass-through securities. Owners of pass-throughs are, in effect, receiving the mortgage payments of a pool of homeowners across the U.S. In particular, our research identified specific securities where the underlying (lower interest rate) mortgages are unlikely to be refinanced in the near term, which could be beneficial for potential total returns. We view these investments as occupying the middle ground — in terms of risk and return potential — between Treasuries and corporates. Overall, the fund’s holdings in corporate bonds increased slightly over the period. The portfolio counselors continue to be mindful of the potentially volatile returns of bonds issued by financial companies. Investments over the period have therefore emphasized industrials — especially issuers that are less directly exposed to Europe. Despite a somewhat tepid domestic recovery, U.S. companies are, on the whole, in relatively good financial shape, as indicated by the large amount of cash that many have on their balance sheets. Looking ahead With interest rates so low, it’s natural for investors to be thinking about how bond fund returns could suffer when interest rates rise. It’s important to note that this fund focuses on bonds with shorter maturities. When interest rates rise, the value of a diversified portfolio with a shorter average maturity tends to hold up better than the value of one with a longer maturity. What’s more, an actively managed fund such as ours will be able to use a rising yield environment to reinvest in bonds that offer potentially higher total returns. That said, we do not anticipate the Federal Reserve raising the official interest rate before 2014. With interest rates likely to remain low for the next year or two, this is the kind of market environment that tends to be beneficial for the return potential of particular types of high credit quality mortgage-related bonds. We believe that these investments offer an attractive yield advantage over short-term Treasuries while entailing less credit risk than similarly rated corporate bonds. We will closely monitor the effects of the Federal Reserve’s augmented bond buying program (announced just after the fund’s fiscal year-end), as well as ongoing political discussions about mortgage refinancing policy, for developments that could change our outlook on these securities. The fund’s diversified portfolio seeks to offer investors a measure of stability — serving as an anchor within their overall investment mix. As such, the fund could be an appropriate choice for investors who want to invest their money for a year or so, but are seeking a better potential return than that typically offered by a money market fund (an investment in Short-Term Bond Fund of America entails additional investment risks that are not present with money market funds). This is a time of great economic, fiscal and political uncertainty. But no matter what the backdrop, the portfolio counselors remain focused on providing fund investors with some income while also seeking to preserve their initial investment. We greatly appreciate your continued support and look forward to reporting to you again in six months. Cordially, /s/ David A. Hoag David A. Hoag President October 12, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] A conservative approach designed to provide income while preserving capital A diversified portfolio — invested primarily in high-quality debt securities with ratings of Aa/AA or better — and a careful investment approach mean that Short-Term Bond Fund of America can offer investors a less volatile investment choice. The first chart, below, compares the fund’s risk-return profile relative to its peer group average. The second chart, below, compares the fund’s share price versus the median of the five largest funds in its peer group. Return versus volatility (for the 4-year period ended 8/31/12) [begin scatter chart] Return Volatility Short-Term Bond Fund of America % % Lipper Short Investment Grade Debt Funds Average [end scatter chart] Returns (Class A shares) include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns have varied from the mean; a lower number signifies lower volatility. Average calculated using the funds in the Lipper Short Investment Grade Debt Funds peer group. Results of the Lipper Short Investment Grade Debt Funds Average do not reflect any sales charges. Share price stability (for the 4-year period ended 8/31/12) [begin line chart] Short-Term Bond Fund of America Median of 5 largest Short Investment Grade Debt Funds 1/31/2008 2/29/2008 3/31/2008 4/30/2008 5/31/2008 6/30/2008 7/31/2008 8/31/2008 9/30/2008 10/31/2008 11/30/2008 12/31/2008 1/31/2009 2/28/2009 3/31/2009 4/30/2009 5/31/2009 6/30/2009 7/31/2009 8/31/2009 9/30/2009 10/31/2009 11/30/2009 12/31/2009 1/31/2010 2/28/2010 3/31/2010 4/30/2010 5/31/2010 6/30/2010 7/31/2010 8/31/2010 9/30/2010 10/31/2010 11/30/2010 12/31/2010 1/31/2011 2/28/2011 3/31/2011 4/30/2011 5/31/2011 6/30/2011 7/31/2011 8/31/2011 9/30/2011 10/31/2011 11/30/2011 12/31/2011 1/31/2012 2/29/2012 3/31/2012 4/30/2012 5/31/2012 6/30/2012 7/31/2012 8/31/2012 [end line chart] Median monthly changes in net asset value of the five largest funds in the Lipper Short Investment Grade Debt Funds peer group and Short-Term Bond Fund of America (Class A shares) as of 8/31/12 (initially scaled to 100). For this five-fund dataset, the median reflects the third-largest monthly change in value. [End Sidebar] The value of a long-term perspective How a $10,000 investment has fared (for the period October 2, 2006, to August 31, 2012, with dividends reinvested) Fund results shown are for Class A shares and, unless otherwise indicated, reflect deduction of the maximum sales charge of 2.50% on the $10,000 investment.1 Thus, the net amount invested was $9,750. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] The fund at net asset value The fund at maximum offering price Barclays U.S. Govt/Credit 1–3 Years ex BBB Index2 Lipper Short Investment Grade Debt Funds Average3 Consumer Price Index4 (inflation) Month ended 10/2/06 $ 10/31/06 $ 11/30/06 $ 12/31/06 $ 1/31/07 $ 2/28/07 $ 3/31/07 $ 4/30/07 $ 5/31/07 $ 6/30/07 $ 7/31/07 $ 8/31/07 $ 9/30/07 $ 10/31/07 $ 11/30/07 $ 12/31/07 $ 1/31/08 $ 2/29/08 $ 3/31/08 $ 4/30/08 $ 5/31/08 $ 6/30/08 $ 7/31/08 $ 8/31/08 $ 9/30/08 $ 10/31/08 $ 11/30/08 $ 12/31/08 $ 1/31/09 $ 2/28/09 $ 3/31/09 $ 4/30/09 $ 5/31/09 $ 6/30/09 $ 7/31/09 $ 8/31/09 $ 9/30/09 $ 10/31/09 $ 11/30/09 $ 12/31/09 $ 1/31/10 $ 2/28/10 $ 3/31/10 $ 4/30/10 $ 5/31/10 $ 6/30/10 $ 7/31/10 $ 8/31/10 $ 9/30/10 $ 10/31/10 $ 11/30/10 $ 12/31/10 $ 1/31/11 $ 2/28/11 $ 3/31/11 $ 4/30/11 $ 5/31/11 $ 6/30/11 $ 7/31/11 $ 8/31/11 $ 9/30/11 $ 10/31/11 $ 11/30/11 $ 12/31/11 $ 1/31/12 $ 2/29/12 $ 3/31/12 $ 4/30/12 $ 5/31/12 $ 6/30/12 $ 7/31/12 $ 8/31/12 $ [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $500,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The index is unmanaged and, therefore, has no expenses. 3Results of the Lipper Short Investment Grade Debt Funds Average do not reflect any sales charges. 4Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 5For the period October 2, 2006 (when the fund began operations), through November 30, 2006. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended August 31, 2012)* Class A shares 1 year 5 years Lifetime (since 10/2/06) At maximum offering price (reflecting the maximum 2.50% sales charge) −1.66 % % % At net asset value *Assumes reinvestment of all distributions. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers and/or expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. Other share class results unaudited Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2012 (the most recent calendar quarter-end): 1 year 5 years Life of class Class B shares1 — first sold 11/6/06 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase −4.64 % % % Not reflecting CDSC Class C shares1 — first sold 11/6/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase −0.78 Not reflecting CDSC Class F-1 shares2 — first sold 11/1/06 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares2 — first sold 8/19/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares3 — first sold 11/3/06 Reflecting 2.50% maximum sales charge −1.53 Not reflecting maximum sales charge Class 529-B shares1,3 — first sold 11/2/06 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase −4.77 Not reflecting CDSC Class 529-C shares1,3 — first sold 11/3/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase −0.84 Not reflecting CDSC Class 529-E shares2,3 — first sold 12/1/06 Class 529-F-1 shares2,3 — first sold 11/16/06 Not reflecting annual asset-based fee charged by sponsoring firm 1These shares are not available for purchase. 2These shares are sold without any initial or contingent deferred sales charge. 3Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers and/or expense reimbursements, without which results would have been lower. Visit americanfunds.com for more information. For information regarding the differences among the various share classes, refer to the fund prospectus. Summary investment portfolioAugust 31, 2012 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of net assets Bonds & notes of U.S. government & government agencies 43.8 % Mortgage-backed obligations Corporate bonds & notes Other bonds & notes Short-term securities & other assets less liabilities [end pie chart] Quality breakdown* Percent of net assets U.S. government obligations† 28.6 % Federal agencies Aaa/AAA Aa/AA A/A Baa/BBB .1 Short-term securities & other assets less liabilities *Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies. The ratings are not covered by the Report of Independent Registered Public Accounting Firm. †These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 88.94% ) ) assets Bonds & notes of U.S. government & government agencies- 43.85% U.S. Treasury: 1.125% 2012 $ $ 4.25% 2012 0.75% 2013 1.375% 2013 1.375% 2013 1.375% 2013 1.50% 2013 1.75% 2013 1.875% 2013(1) 3.125% 2013 3.375% 2013 3.375% 2013 3.875% 2013 1.875% 2014 1.875% 2014 2.25% 2014 2.375% 2014 4.25% 2014 1.25% 2015 0.75% 2017 1.00% 2017 0.375%-4.125% 2013-2016 Freddie Mac: Series 1, 0.50% 2013 1.625% 2013 0.625% 2014 3.00% 2014 2.50% 2016 0.375%-5.00% 2013-2017 Fannie Mae: 1.00% 2013 0.875% 2014 2.75% 2014 0.375%-4.625% 2013-2015 Federal Home Loan Bank: 0.50% 2013 3.625% 2013 0.375%-4.625% 2012-2017 Private Export Funding Corp.: 4.974% 2013 1.375% 2017 United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.435%-1.875% 2012(2) Other securities Mortgage-backed obligations(3)- 24.19% Fannie Mae: 3.00% 2027 3.00% 2027 3.50% 2027 4.00% 2027 5.50% 2038 6.00% 2038 3.50% 2042 5.50% 2042 0.436%-6.00% 2019-2042(2) Freddie Mac: 4.50% 2040 1.437%-5.648% 2013-2041(2) Other securities Corporate bonds & notes-14.73% Financials- 5.53% Wells Fargo & Co. 0.647%-3.75% 2014-2015(2) Citigroup Inc. 4.75%-6.00% 2013-2015 Other securities Energy- 1.66% Total Capital Canada Ltd. 1.625% 2014 Total Capital International 1.50% 2017 Other securities Other corporate bonds & notes- 7.54% Other securities Total corporate bonds & notes Bonds & notes of governments & government agencies outside the U.S.- 2.60% Australia Government Agency-Guaranteed, National Australia Bank 0.96%-3.375% 2014(2) (4) Other securities Other - 3.57% Other securities Total bonds & notes (cost: $3,743,758,000) Principal Percent amount Value of net Short-term securities- 16.11% ) ) assets U.S. Treasury Bills 0.116%-0.146% due 10/11/2012-12/20/2012 $ $ Freddie Mac 0.105%-0.18% due 10/2/2012-2/14/2013 BASF AG 0.15%-0.16% due 9/24/2012-9/25/2012(4) Fannie Mae 0.12%-0.14% due 10/1/2012-1/4/2013 Straight-A Funding LLC 0.18% due 9/14/2012-9/26/2012(4) Federal Home Loan Bank 0.135%-0.14% due 10/3/2012-11/9/2012 Toronto-Dominion Holdings USA Inc. 0.16% due 10/15/2012(4) Total Capital Canada Ltd. 0.21% due 9/20/2012(4) Gotham Funding Corp. 0.19%-0.20% due 9/5/2012-10/1/2012(4) Variable Funding Capital Company LLC 0.15% due 9/4/2012(4) National Australia Funding (Delaware) Inc. 0.21% due 9/24/2012(4) Other securities Total short-term securities (cost: $690,243,000) Total investment securities (cost: $4,434,001,000) Other assets less liabilities ) ) Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Index-linked bond whose principal amount moves with a government price index. (2) Coupon rate may change periodically. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (4) Acquired in a transaction exempt from registration under Rule 144A or section 4(2) of the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $531,313,000, which represented 12.40% of the net assets of the fund. See Notes to Financials Statements Financial statements Statement of assets and liabilities at August 31, 2012 (dollars in thousands) Assets: Investment securities, at value (cost: $4,434,001) $ Cash 79 Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation 26 Other 74 Net assets at August 31, 2012 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at August 31, 2012 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (424,291 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended August 31, 2012 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation 35 Auditing and legal 77 Custodian 11 State and local taxes 26 Other Net investment income Net realized gain and unrealized depreciation on investments : Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. Statements of changes in net assets (dollars in thousands) Year ended August 31 Operations: Net investment income $ $ Net realized gain on investments Net unrealized depreciation on investments ) ) Net increase in net assets resulting from operations Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions ) Total (decrease) increase in net assets ) Net assets: Beginning of year End of year (including distributions in excess of net investment income: $(68) and $(42), respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization Short-Term Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. The fund has 16 share classes consisting of five retail share classes (Classes A, B and C, as well as two F share classes, F-1 and F-2), five 529 college savings plan share classes (Classes529-A, 529-B, 529-C, 529-E and 529-F-1) and six retirement plan share classes (ClassesR-1, R-2, R-3, R-4, R-5 and R-6). The 529 college savings plan share classes can be used to save for college education. The retirement plan share classes are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes arefurther described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C* None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C* None 1% for redemptions within one year of purchase None Class529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B, 529-B, C and 529-C shares of the fund are notavailable for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund followsthe significant accounting policiesdescribed below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fundas of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends paid to shareholders are declared daily after the determination of the fund’snet investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation Capital Research and Management Company (“CRMC”), the fund’s investment adviser, values the fund’s investments at fair value as defined by accounting principles generally accepted in the United States of America. The net asset value of each share class of the fund is generally determined as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs –The fund’sinvestment adviser uses the following methods and inputs to establish the fair value of the fund’s assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts When the fund’sinvestment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and ask prices that are reasonably and timely available (or bid prices, if ask prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the fund’sinvestment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the fund’s investment adviser are fair valued as determined in good faith under fair value guidelines adopted by authority of the fund’sboard of trustees as further described below. The investment adviser follows fair valuation guidelines, consistent with U.S. Securities and Exchange Commission rules and guidance, to consider relevant principles and factors when making fair value determinations. The investment adviser considers relevant indications of value that are reasonably and timely available to it in determining the fair value to be assigned to a particular security, such as the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Processes and structure– The fund’sboard of trustees has delegated authority to the fund’sinvestment adviser to make fair value determinations, subject to board oversight. The investment adviser has established a Joint Fair Valuation Committee (the “Fair Valuation Committee”) to administer, implement and oversee the fair valuation process, and to make fair value decisions. The Fair Valuation Committee regularly reviews its own fair value decisions, as well as decisions made under its standing instructions to the investment adviser’s valuation teams. The Fair Valuation Committee reviews changes in fair value measurements from period to period and may, as deemed appropriate, update the fair valuation guidelines to better reflect the results of back testing and address new or evolving issues. The Fair Valuation Committee reports any changes to the fair valuation guidelines to the board of trustees with supplemental information to support the changes. The fund’sboard and audit committee also regularly review reports that describe fair value determinations and methods. The fund’s investment adviser has also established a Fixed-Income Pricing Review Group to administer and oversee the fixed-income valuation process, including the use of fixed-income pricing vendors. This group regularly reviews pricing vendor information and market data. Pricing decisions, processes and controls over security valuation are also subject to additional internal reviews, including an annual control self-evaluation program facilitated by the investment adviser’s compliance group. Classifications – The fund’s investment adviser classifies the fund’s assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the investment adviser’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At August 31, 2012, all of the fund’sinvestment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held bythe fund may decline due to market conditions and other factors, including those directlyinvolving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds andother debt securities to fall. Longer maturity debt securities may be subject to greaterprice fluctuations than shorter maturity debt securities. In addition, falling interest ratesmay cause an issuer to redeem, call or refinance a security before its stated maturity,which may result in the fund having to reinvest the proceeds in lower yielding securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Investing in mortgage-backed and asset-backed securities — Many types of bonds andother debt securities, including mortgage-backed securities, are subject to prepaymentrisk as well as the risks associated with investing in debt securities in general. If interestrates fall and the loans underlying these securities are prepaid faster than expected, thefund may have to reinvest the prepaid principal in lower yielding securities, thus reducingthe fund’s income. Conversely, if interest rates increase and the loans underlying thesecurities are prepaid more slowly than expected, the expected duration of the securitiesmay be extended, reducing the cash flow for potential reinvestment in higheryielding securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. Securities issued by government-sponsored entities and federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government are neither issued nor guaranteed by the U.S. government. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the methods and analyses employed by the investment adviser in this process may not produce the desired results.This could cause the fund to lose value or its investment results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation– The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended August 31, 2012, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal tax authorities for tax years before 2008 and by state tax authorities for tax years before 2007. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; capital losses related to sales of certain securities within 30 days of purchase; deferred expenses; cost of investments sold; paydowns on fixed-income securities; net capital losses; and income on certain investments.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. During the year ended August 31, 2012, the fund reclassified $7,538,000 from accumulated net realized loss to distributions in excess of net investment income to align financial reporting with tax reporting. As of August 31, 2012, the tax basis components of distributable earnings, unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Undistributed ordinary income $ Capital loss carryforward* ) Gross unrealized appreciation on investment securities Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities *The capital loss carryforward will be used to offset any capital gains realized by the fund in future years. The fund will not make distributions from capital gains while a capital loss carryforward remains. Tax-basis distributions paid or accruedto shareholders from ordinary income were as follows (dollars in thousands): Year ended August 31 Share class Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 9 32 Class 529-C 40 Class 529-E 88 94 Class 529-F-1 Class R-1 7 20 Class R-2 61 Class R-3 Class R-4 Class R-5 Class R-6 Total $ $ 6. Fees and transactions with related parties CRMC, the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services – The fund has an investment advisory and service agreement with CRMC thatprovides for monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.360% on the first $500 million of daily net assets and decreasing to 0.250% on such assets in excess of $4 billion. For the year ended August 31, 2012, the investment advisory services fee was $12,466,000, which was equivalent to an annualized rate of 0.288% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has plans of distribution for all share classes, except Class F-2, R-5 and R-6 shares. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a planmay use a portion (0.15% for Class A, B, 529-A and 529-B shares and 0.25% for all other share classes) of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Class A and 529-A shares, distribution-related expenses include the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These share classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25% is not exceeded. As of August 31, 2012, there were no unreimbursed expenses subject to reimbursement for Class A or 529-A shares. Share class Currently approved limits Plan limits Class A 0.25% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund has a shareholder services agreement with AFS under which the fund compensates AFS for providingtransfer agent services to each of the fund’s share classes. These services include recordkeeping, shareholder communications and transaction processing. In addition, the fund reimburses AFS for amounts paid to third parties for performing transfer agent services on behalf of fund shareholders. During the period September 1, 2011, through December 31, 2011, only Class A and B shares were subject to the shareholder services agreement with AFS. During this period, AFS and other third parties were compensated for providing transfer agent services to Class C, F, 529 and R shares through the fees paid by the fund to CRMC under the fund’s administrative services agreement with CRMC as described in the administrative services section below; CRMC paid for any transfer agent services expenses in excess of 0.10% of the respective average daily net assets of each of such share classes. Effective January 1, 2012, the shareholder services agreement with AFS was modified to include Class C, F, 529 and R shares and payment for transfer agent services for such classes under the administrative services agreement terminated. Under this structure, transfer agent services expenses for some classes may exceed 0.10% of average daily net assets, resulting in an increase in expenses paid by some share classes. For the year ended August 31, 2012, the total transfer agent services fee paid under these agreements was $3,984,000, of which $3,777,000 was paid by the fund to AFS and $207,000 was paid by the fundto CRMC through its administrative services agreement with the fund. Amounts paid to CRMC by the fund were then paid by CRMC to AFS and other third parties. Administrative services – The fund has an administrative services agreement with CRMC under which the fund compensates CRMC for providing administrative services to Class A, C, F, 529 and R shares. These services include, but are not limited to, coordinating, monitoring, assisting and overseeing third parties that provide services to fund shareholders.Under the agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets. During the period September 1, 2011, through December 31, 2011, the agreement appliedonly to Class C, F, 529 and R shares. The agreement also required CRMC to arrange for the provision of transfer agentservices for such share classes, which paid CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) of their respective average daily net assets. During this period, up to 0.05% of these fees were used to compensate CRMC for performing administrative services; all other amounts paid under this agreement were used to compensate AFS and other third parties for transfer agent services. Effective January 1, 2012, the administrative services agreement with CRMC was modified to include Class A shares. Under the revised agreement, Class A shares pay an annual fee of 0.01% and Class C, F, 529 and R shares pay an annual fee of 0.05% of their respective average daily net assets to CRMC for administrative services. Fees for transfer agent services are no longer included as part of the administrative services fee paid by the fund to CRMC. For the year ended August 31, 2012, total fees paid to CRMC for performing administrative services were $758,000. 529 plan services – Each 529 share class is subject to service fees to compensate the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. The fee is included in other expenses on the accompanying financial statements. The Commonwealth of Virginia is not considered a related party. Class-specific expenses under the agreements described above for the year ended August 31, 2012, were as follows (dollars in thousands): Share class Distribution services Transfer agent services Administrative services 529 plan services Class A $ $ $ Not applicable Class B 43 Not applicable Not applicable Class C 97 Not applicable Class F-1 74 Not applicable Class F-2 Not applicable Not applicable Class 529-A $ Class 529-B 61 5 3 7 Class 529-C 49 34 68 Class 529-E 79 8 8 16 Class 529-F-1 - 22 16 32 Class R-1 56 5 3 Not applicable Class R-2 20 Not applicable Class R-3 72 24 Not applicable Class R-4 44 14 10 Not applicable Class R-5 Not applicable 7 8 Not applicable Class R-6 Not applicable 1 8 Not applicable Total class-specific expenses $ Trustees’ deferred compensation –Trustees who are unaffiliated with CRMCmay elect to defer the cash payment of part or all of their compensation. These deferred amounts, which remain as liabilities of the fund, are treated as if invested in shares of the fund or other American Funds. These amounts represent general, unsecured liabilities of the fund and vary according to the total returns of the selected funds. Trustees’ compensation of $35,000, shown on the accompanying financial statements, includes $34,000 in current fees (either paid in cash or deferred) and a net increase of $1,000 in the value of the deferred amounts. Affiliated officers and trustees – Officers and certain trustees of the fund are or may be considered to be affiliated with CRMC, AFS and AFD. No affiliated officers or trustees received any compensation directly from the fund. 7. Capital sharetransactions Capital share transactions in the fund were as follows (dollars and shares in thousands): Sales(*) Reinvestments of dividends Repurchases(*) Net (decrease) increase Share class Amount Shares Amount Shares Amount Shares Amount Shares Year ended August 31, 2012 Class A $ $ $ ) ) $ ) ) Class B 12 ) Class C 24 ) Class F-1 ) Class F-2 ) ) Class 529-A ) ) Class 529-B 9 1 ) Class 529-C 40 4 ) ) Class 529-E 87 9 ) ) Class 529-F-1 34 ) ) Class R-1 7 1 ) Class R-2 61 6 ) ) Class R-3 23 ) ) Class R-4 16 ) ) Class R-5 16 ) Class R-6 20 ) ) Total net increase (decrease) $ $ $ ) ) $ ) ) Year ended August 31, 2011 Class A $ $ $ ) ) $ Class B 33 ) Class C 75 ) Class F-1 ) Class F-2 ) ) Class 529-A ) ) Class 529-B 32 3 ) Class 529-C 16 ) ) Class 529-E 93 10 ) ) Class 529-F-1 30 ) ) Class R-1 19 2 ) ) Class R-2 11 ) ) Class R-3 25 ) ) Class R-4 15 ) ) Class R-5 18 ) ) Class R-6 16 ) Total net increase (decrease) $ $ $ ) ) $ * Includes exchanges between share classes of the fund. 8. Investmenttransactions The fund made purchases and sales of investment securities, excluding short-term securities and U.S. government obligations, if any, of $1,988,409,000 and $1,741,975,000, respectively, during the year ended August 31, 2012. Financial highlights Income (loss) from investment operations(1) Net asset value, beginning of period Net investment income (loss) Net gains (losses) on securities (both realized and unrealized) Total from investment operations Dividends (from net investment income) Net asset value, end of period Total return(2) (3) Net assets, end of period (in thousands) Ratio of expenses to average net assets before reimbursements/ waivers Ratio of expenses to average net assets after reimbursements/ waivers(3) Ratio of net income (loss) to average net assets(3) Class A: Year ended 8/31/2012 $ ) $ % $ % % % Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class B: Year ended 8/31/2012 ) $ Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class C: Year ended 8/31/2012 ) - ) $ ) Year ended 8/31/2011 ) - ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class F-1: Year ended 8/31/2012 ) $ Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class F-2: Year ended 8/31/2012 ) $ Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Period from 8/19/2008 to 8/31/2008(4) - ) Class 529-A: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class 529-B: Year ended 8/31/2012 ) - ) ) Year ended 8/31/2011 ) - ) - Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class 529-C: Year ended 8/31/2012 ) - ) ) ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class 529-E: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class 529-F-1: Year ended 8/31/2012 $ ) $ % $ % % % Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-1: Year ended 8/31/2012 ) - ) ) Year ended 8/31/2011 ) - ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-2: Year ended 8/31/2012 - ) ) Year ended 8/31/2011 ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-3: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-4: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-5: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Year ended 8/31/2010 ) Year ended 8/31/2009 ) Year ended 8/31/2008 ) ) Class R-6: Year ended 8/31/2012 ) Year ended 8/31/2011 ) ) Period from 11/20/2009(7) to 8/31/2010(4) ) Period from 5/7/2009 to 6/15/2009(4)(9) - Year ended August 31 Portfolio turnover rate for all share classes 57
